DETAILED ACTION

Claims 1-13 are pending in the instant application. An action on the merits follows. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/31/19 (2) are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 depends on claim 19; however, only 13 claims are present in the instant claim listing. As such, the metes and bounds of the method of 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6, and 8 are rejected under 35 U.S.C 103(a) as being unpatentable over U.S. Patent No. 7,198,774 (2007), hereafter referred to as Contag et al., in view of Adeghate (2002) Transplant Immunology, Vol. 10, 73-80, and Shitara et al. (2001) FEBS Lett., Vol. 500(1-2), 7-11. 
Contag et al. teaches non-invasive methods for detecting cells under study within a mammal comprising administering fluorescently labeled cells to the mammal and measuring photon emission through a tissue of the mammal from the fluorescent molecule (Contag et al., columns 1-4, 7-8, 14, and 18, and claims 1-9). Contag et al. further teaches that the measuring of photons is done using a photodetector device, and more specifically one using a laser (Contag et al., claims 8 and 10). Finally, Contag et al. teaches administering a compound to the transplanted mammal and tracking the effects of the compound on the level of photon emission over time (Contag et al., claims 14-15). 
Contag et al. differs from the instant invention by not specifically teaching to transplantfluorescently labeled pancreatic beta islet cells, and more specifically to transplant the cells toanterior chamber of the eye. Adeghate et al. supplements Contag et al. by teaching that the eye is an immunoprivileged site in mammals and that transplantation of pancreatic islet beta cells through the cornea to the anterior chamber of the eye results in the successful engraftment of the cells and allows for their study in vivo (Adeghate et al., pages 73-74). Shitara et al. further  supplements Contag et al. by teaching the use of confocal laser scanning microscopy as a noninvasive way to detect fluorescently labeled cells or organelles in a mammalian early embryo over time (Shitara et al., pages 9-10). 
Therefore, in view of the motivation to transplant pancreatic beta cells into the anterior chamber of the eye, which is beneath the cornea, as taught by Adeghate et al. in order to study their engraftment and behavior, the motivation provided by Contag et al. to study transplanted cells in vivo using a non-invasive method such as a laser which tracks fluorescently labeled target cells in a mammal over time, and in the presence of a test compound, and the teachings of Shitara et al. for a specific confocal laser scanning microscope capable of noninvasively detecting fluorescently labeled cells or fluorescently labeled organelles within a cell in a multicell organism over time, it would have been prima facie obvious to the skilled artisan at the time of filing to fluorescently label pancreatic beta cells, transplant them into the anterior chamber of the eye, and track their engraftment and/or response to a test compound using a noninvasive confocal laser scanning microscope to visualize the cells through the cornea, as the cornea is the exterior tissue directly above the transplanted cells. Further, based on the high degree of skill in cell biology and molecular biology at the time of filing, and the successful demonstration of noninvasive tracking of fluorescently labeled cells in a mammal, even through opaque tissues, demonstrated by Contag et al., and the demonstration of noninvasive imaging of fluorescent cells and organelles in cells of early embryos using confocal laser scanning microscopy taught by Shitara et al.,  the skilled artisan would have had a reasonable expectation of practicing the instant methods as claimed where transplanted cells are visualized non-invasively through the transparent cornea. 

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,198,774 (2007), hereafter referred to as Contag et al., in view of Adeghate (2002) Transplant Immunology, Vol. 10, 73-80, and Shitara et al. (2001) FEBS Lett., Vol. 500(1-2), 7-11, as applied to claims 1-3, 6 and 8 above, and further in view of Urtti (2006) Adv. Drug Deliv. Rev., Vol. 58, 1131-1135. 
The teachings of Contag et al. in view of Adeghate et al. and Shitara et al. have been set forth in detail above and provide the motivation and reasonable expectation for success in fluorescently labeling pancreatic beta cells, transplanting them into the anterior chamber of the eye, and tracking their engraftment and/or response to a test compound using a noninvasive confocal laser scanning microscope to visualize the cells through the cornea. 
Contag et al., Adeghate et al., and Shitara et al.  differ from the instant invention by not teaching to administer a test compound either topically to the eye or by injection to the anterior chamber of the eye. However, at the time of filing, Urtti teaches common art recognized methods of administration for delivering a drug to the anterior chamber of the eye, which include the use of topical eye drops, or subconjunctival injection (Urtti, pages 1133-1134, also see Fig. 1, page 1132). Thus, based on the art-recognized techniques of topical administration and injection into the anterior chamber of the eye (subconjunctival injection) to deliver a compound to the anterior chamber of the eye, it would have been prima facie obvious to the skilled artisan at the time of filing to use either route of delivery to administer a test compound to transplanted pancreatic cells present in the anterior chamber of the eye as taught by Contag et al. in view of Adeghate et al. and Shitara et al. with a reasonable expectation of success, since the use of either technique represents nothing more than use of an identified and predictable solution for delivery a compound to the anterior chamber of the eye. 

Claims 1-3, 6-11, and 13 are rejected under 35 U.S.C 103(a) as being unpatentable over U.S. Patent No. 7,198,774 (2007), hereafter referred to as Contag et al., in view of Roe et al. (2006) Methods in Molecular Biology. Vol. 319 "Cell Imaging Techniques: Methods and Protocols", pages 37-66, Edited by Douglas Taatjes and Brooke Mossman, Adeghate (2002) Transplant Immunology, Vol. 10, 73-80, and Shitara et al. (2001) FEBS Lett., Vol. 500(1-2), 7-11. 
Contag et al. teaches non-invasive methods for detecting cells under study within a mammal comprising administering fluorescently labeled cells to the mammal and measuring photon emission through a tissue of the mammal from the fluorescent molecule (Contag et al., columns 1-4, 7-8, 14, and 18, and claims 1-9). Contag et al. further teaches that the measuring of photons is done using a photodetector device, and more specifically one using a laser (Contag et al., claims 8 and 10). In addition, Contag et al. teaches administering a compound to the transplanted mammal and tracking the effects of the compound on the level of photon emission over time (Contag et al., claims 14-15). In regards to the component labeled within the cell, Contag et al. teaches that their invention includes methods of measuring the concentration of calcium in  cells containing a concentration sensor -a light-generating molecule whose ability to generate light is dependent on the concentration of the selected substance. Upon imaging an organism comprising the cells , the intensity and localization of light emission is correlated to the concentration and location of the calcium (Contag et al., columns 3-4, bridging paragraph). 
While Contag et al. teaches to monitor calcium using a light-generating molecule whose ability to generate light is dependent on the concentration of the selected substance, Contag et al. does not specifically teach methods to fluorescently label the calcium, or teach the role of calcium in regards to signal transduction. Roe et al. supplements Contag et al. by teachings that calcium ions are a fundamentally important component of cellular signal transduction and that measurement of intracellular calcium ions is a means for tracking receptor-mediated signal transduction and other intracellular communications (Roe et al., pages 37). Roe et al. further teaches a number of successful strategies for fluorescently labeling intracellular calcium ions allowing for their detection over time in order to monitor changes in intracellular calcium concentrations in cells such as pancreatic islet cells, and in the presence of compounds that affect signal transduction (Roe et al., pages 38-44, 52, and 60-61). Therefore both Contag et al. and Roe et al. provide substantial motivation to fluorescently label calcium in a cell and Roe et al. further provides the detailed teachings to label calcium in cells and to track changes in calcium concentrations in the cell following administration of a compound with a reasonable expectation of success. 
Contag et al. further differs from the instant invention by not specifically teaching to transplant fluorescently labeled pancreatic beta islet cells, and more specifically to transplant the cells to anterior chamber of the eye. Adeghate et al. supplements Contag et al. by teaching that the eye is an immunoprivileged site in mammals and that transplantation of pancreatic islet beta cells through the cornea to the anterior chamber of the eye results in the successful engraftment of the cells and allows for their study in vivo (Adeghate et al., pages 73-74). Shitara et al. further supplement Contag et al. by teaching the use of confocal laser scanning microscopy as a noninvasive way to detect fluorescently labeled cells or organelles in a mammalian early embryo over time (Shitara et al., pages 9-10). 
Therefore, in view of the motivation to transplant pancreatic beta cells into the anterior chamber of the eye, which is beneath the cornea, as taught by Adeghate et al. in order to study their engraftment and behavior, the motivation provided by Contag et al. to study transplanted cells in vivo using a non-invasive method such as a laser which tracks fluorescently labeled target cells in a mammal over time, and in the presence of a test compound, the further to track calcium levels over time in cells using fluorescent imaging, the teachings of Roe et al. for detailed methods of fluorescent imaging of intracellular calcium levels as a measure of signal transduction in cells including islet cells, and the teachings of Shitara et al. for a specific confocal laser scanning microscope capable of noninvasively detecting fluorescently labeled cells or fluorescently labeled organelles within a cell in a multicellular organism over time, it would have been prima facie obvious to the skilled artisan at the time of filing to fluorescently label intracellular calcium in pancreatic beta cells, transplant the cells into the anterior chamber of the eye, and track their engraftment and/or intracellular calcium levels in response to a test compound using a noninvasive confocal laser scanning microscope to visualize the cells through the cornea, as the cornea is the exterior tissue directly above the transplanted cells. Further, based on the high degree of skill in cell biology and molecular biology at the time of filing, and the successful demonstration of noninvasive tracking of fluorescently labeled cells in a mammal, even through opaque tissues, demonstrated by Contag et al., and the demonstration of noninvasive imaging of fluorescent cells and organelles in cells of early embryos using confocal laser scanning microscopy taught by Shitara et al.,  the skilled artisan would have had a reasonable expectation of practicing the instant methods as claimed where transplanted cells are visualized non-invasively through the transparent cornea. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,207,012, hereafter referred to as the ‘012 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘012 patent claims recite a species of the instant claimed invention. The patent claims, starting with independent claim 1, recite the same methods for drug development  as recited in instant claim 1 but limited to pancreatic islets as the species of engrafted cells, transplantation into the anterior chamber of the eye, fluorescent labelling of calcium ions, and the detection of intracellular calcium concentration- all of which are species recited in one or more instant dependent claims 2-3, 7-11 and 13. Other limitations recited in instant dependent claims 4-6 are also recited in claims 2-3 and 6-7 of the ‘012 patent claims. Thus, the ‘012 patent claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, by reciting a species of the instant claims, claims 1-12 of the ‘012 patent render obvious instant claims 1-11 and 13.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633